313 S.W.3d 237 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
John L. KOEHLER, III, Defendant/Appellant.
No. ED 93356.
Missouri Court of Appeals, Eastern District, Division One.
June 15, 2010.
Ellen H. Flottman, Columbia, MO, for appellant.
John W. Grantham, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Defendant, John L. Koehler, III, appeals from the judgment entered on a jury verdict finding him guilty of statutory sodomy in the first degree, in violation of section 566.062 RSMo (2000).[1] The trial court sentenced him to twelve years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo (2000).